Vasquez, J., dissenting: I respectfully disagree with the conclusions of the majority primarily because I believe section 6330 provides the Court with jurisdiction to decide there is an overpayment. Additionally, the majority states: “the proposed levy for petitioner’s 1992 tax liability is moot.” Majority op. p. 7. I do not believe, however, that the case is moot. Rules of Statutory Construction Remedial legislation should be construed broadly and liberally to effectuate its purposes. Tcherepnin v. Knight, 389 U.S. 332, 336 (1967); Piedmont & N. Ry. Co. v. ICC, 286 U.S. 299, 311 (1932); see Washington v. Commissioner, 120 T.C. 137, 155-156, 158 (2003) (Washington II) (noting the Court’s obligation to liberally construe the remedial provisions of the Internal Revenue Service Restructuring and Reform Act of 1998 (rra 1998), Pub. L. 105-206, 112 Stat. 685). Section 63301 is remedial legislation. Katz v. Commissioner, 115 T.C. 329, 333 n.8 (2000) (“Congress enacted secs. 6320 (pertaining to liens) and 6330 (pertaining to levies) to provide new protections for taxpayers with regard to collection matters.”); S. Rept. 105-174, at 67 (1998), 1998-3 C.B. 537, 603 (“The Committee believes that taxpayers are entitled to protections in dealing with the IRS * * * The Committee believes that following procedures designed to afford taxpayers due process in collections will increase fairness to taxpayers.”). Section 6330(d): Jurisdiction Our collection action review jurisdiction is set forth in section 6330(d). Section 6330(d) provides: “(1) Judicial Review of Determination. — The person may, within 30 days of a determination under this section, appeal such determination — (A) to the Tax Court (and the Tax Court shall have jurisdiction with respect to such matter)”. The requirements for exercising our jurisdiction under section 6330 are that “we have general jurisdiction over the type of tax involved, a ‘determination’ by Appeals and a timely [filed] petition”. Lunsford v. Commissioner, 117 T.C. 159, 161 (2001). Petitioner filed a timely petition with the Court in this case in response to the notice of determination. Accordingly, we have jurisdiction over petitioner’s case, and the instant controversy is within the jurisdiction of the Court. Id.; see Woods v. Commissioner, 92 T.C. 776, 787 (1989). Once a taxpayer invokes the jurisdiction of the Court, jurisdiction lies with the Court and remains unimpaired until the Court has decided the controversy. Naftel v. Commissioner, 85 T.C. 527, 529-530 (1985); Dorl v. Commissioner, 57 T.C. 720, 722 (1972), affd. 507 F.2d 406 (2d Cir. 1974). The U.S. Court of Appeals for the Ninth Circuit recently addressed mootness in the context of section 7436 (employment classification) cases. Charlotte’s Office Boutique, Inc. v. Commissioner, 425 F.3d 1203 (9th Cir. 2005), affg. 121 T.C. 89 (2003). The Commissioner argued that there was no actual case or controversy that a certain individual was an employee of the taxpayer, and accordingly this deprived the Tax Court of jurisdiction. Id. at 1206, 1207. In affirming that the Tax Court had jurisdiction, the court noted: “the Commissioner’s approach is contrary to the prevalent approach to subject-matter jurisdiction and the few cases * * * [that have] considered the Tax Court’s jurisdiction. * * * as a general matter a federal court’s subject-matter jurisdiction is determined at the time it is invoked.” Id. at 1208. Additionally, the Commissioner’s concession of a deficiency in a deficiency case does not deprive the Tax Court of jurisdiction over the subject matter of that year; it is the determination of a deficiency, rather than the existence of a deficiency, that is dispositive as to our jurisdiction. Id. at 1209 (citing the Tax Court’s reasoning in the underlying case concluding we had jurisdiction, in which we cited LTV Corp. v. Commissioner, 64 T.C. 589 (1975), and Hannan v. Commissioner, 52 T.C. 787, 791 (1969)). I do not believe that the Commissioner can unilaterally deprive the Court of jurisdiction in section 6330 cases by merely stating that he no longer intends to proceed with collection. The congressional intent behind the enactment of section 6330 is frustrated if the Commissioner can unilaterally deprive the Tax Court of jurisdiction after directing the taxpayer to the Tax Court by issuing the notice of determination. See id. Respondent’s statement that he will not proceed with collection is not a concession that the taxes are not due. See id. at 1208. A statement that does not change respondent’s position on the amount of tax due for 1992 cannot deprive the Court of the jurisdiction we acquired when petitioner filed her petition for review of the notice of determination which challenged the amount of the underlying tax liability. Id. Although respondent states that he no longer intends to take further collection action against petitioner, respondent’s statement has no bearing on our jurisdiction. See id. at 1209; LTV Corp. v. Commissioner, supra. Petitioner contends that she is entitled to a refund of her overpayment. Majority op. pp. 4, 8. Respondent argues that he timely mailed the notice and demand, and therefore petitioner is not entitled to an overpayment/refund larger than he concedes.2 Id. Petitioner and respondent disagree about the date of the first notice and demand, which affects the correct computation of petitioner’s interest, which affects the correct amount of petitioner’s underlying tax liability for 1992, which affects the amount of petitioner’s overpayment and refund. Id. Accordingly, there is no question as to the existence of an actual case or controversy. See Charlotte’s Office Boutique, Inc. v. Commissioner, supra at 1211. Section 6330(c)(3): “Determination” The “determination” that we have jurisdiction to review under section 6330(d) is set forth in section 6330(c)(3). The determination made “by an appeals officer under this subsection” shall take into consideration “(A) the verification presented under paragraph (1); (B) the issues raised under paragraph (2); and (C) whether any proposed collection action balances the need for efficient collection of taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary.” Sec. 6330(c)(3); see Washington v. Commissioner, 120 T.C. 114, 126 (2003) (Washington I) (Halpern, J., concurring). Thus, the components of subparagraphs (A), (B), and (C) of section 6330(c)(3) are part of “the determination” of the Appeals officer and “the determination” that the Tax Court has jurisdiction over pursuant to section 6330(d)(1). See Washington I, supra at 129 (Halpern, J., concurring); id. at 131 (Beghe, J., concurring). Accordingly, the section 6330 determination, and our review of the section 6330 determination, consists of more than merely whether or not a notice of intent to levy (or lien) should be sustained and whether the Commissioner can proceed with collection. See also Washington I; Katz v. Commissioner, 115 T.C. 329 (2000); Krueger v. Commissioner, T.C. Memo. 2005-105; Skrizowski v. Commissioner, T.C. Memo. 2004-229; sec. 301.6330-1(e)(3) Q&A-E8(i), -E11, Proced. & Admin. Regs. At the hearing, petitioner contended that she was not liable for any interest accruals between December 19, 1997, and July 3, 2000. Majority op. p. 3. In her requests for a hearing, petitioner claimed that she did not owe the money respondent was seeking to collect. Majority op. pp. 3-4. Accordingly, the determination included whether petitioner was liable for any interest accruals between December 19, 1997, and July 3, 2000, and whether she did owe the money respondent sought to collect — that when the 1999 overpayment was applied to 1992 there was an “overpayment”3 of her 1992 liability. As there was a timely petition from the notice of determination, we have jurisdiction to review respondent’s determinations whether petitioner was liable for interest accruals between December 19, 1997, and July 3, 2000, and whether there was an overpayment for 1992. Sec. 6330(c)(2)(A) and (B), (3), (d); see Meadows v. Commissioner, 405 F.3d 949, 952 (11th Cir. 2005). Section 6511 and Overpayments in Section 6330 Cases The majority seems to suggest that because section 6330 does not incorporate the limitations contained in section 6511, section 6511 does not apply to section 6330 proceedings. Majority op. p. 12. This is contrary to our established precedent. In cases where the taxpayers argued that overpayments existed for prior years that they thought should be used to reduce or eliminate the unpaid tax for the years in issue, we have reviewed those arguments. In Landry v. Commissioner, 116 T.C. 60 (2001), Tedokon v. Commissioner, T.C. Memo. 2002-308, and Deaton v. Commissioner, T.C. Memo. 2005-1, we considered whether section 6511 precluded the allowance of any portion of the taxpayers’ overpayment from prior years as a credit against the taxpayers’ tax liabilities for subsequent years that were the years in issue — i.e., whether the overpayments were made within the section 6511 look-back period. In none of these cases were the overpayments made within the applicable look-back period. Accordingly, we did not reach the issue of whether we had authority to enter a decision that an overpayment exists. Deciding an Overpayment Exists in Section 6330 Cases When a taxpayer petitions this Court seeking review of the Commissioner’s section 6330 determination regarding the taxpayer’s underlying tax liability under section 6330(c)(2)(B), we take jurisdiction over the entire underlying tax liability. Cf. Estate of Mueller v. Commissioner, 101 T.C. 551, 556 (1993); Naftel v. Commissioner, 85 T.C. at 533. The term “underlying tax liability” includes both amounts assessed following the issuance of a notice of deficiency and amounts “self-assessed” by taxpayers. Montgomery v. Commissioner, 122 T.C. 1, 7-8 (2004). When reviewing a determination regarding section 6330(c)(2)(B), the Court reviews the underlying tax liability. Robinette v. Commissioner, 123 T.C. 85, 93 (2004); Washington I, 120 T.C. at 128 (Halpern, J., concurring). Where a challenge to the existence or amount of a taxpayer’s underlying liability is properly before the Court, “we should decide that challenge in the same manner as we would redetermine a deficiency pursuant to section 6214.” Washington I, supra at 129 (Halpern, J., concurring). Accordingly, when a taxpayer challenges the amount of the underlying liability pursuant to section 6330(c)(2)(B), our review of the underlying tax liability may lead to the conclusion that the underlying tax liability should be lowered, and such a finding presents the possibility of the existence of an overpayment, as is the case herein. Particularly as section 6330 cases involve a prepayment posture and an opportunity to contest collection of the amount of tax owed, and the tax must be paid in full as a prerequisite to commencement of a refund suit brought in U.S. District Court or the U.S. Court of Federal Claims, lack of jurisdiction to decide an overpayment in section 6330 cases would leave taxpayers in a “Catch-22” where their tax was overpaid but the period of limitations on claiming the refund may have run, the look-back rules of section 6511(b) may limit or eliminate the amount of the refund,4 or res judicata5 may bar their claim. Flora v. United States, 357 U.S. 63 (1958); see Estate of Baumgardner v. Commissioner, 85 T.C. 445, 453, 461 (1985). Explicit Statutory Authority 1. Majority View The majority narrowly construes the statute and concludes that “explicit [specific] statutory authority” is necessary for the Court to acquire jurisdiction. Majority op. p. 11. We note, however, that when Congress wants to deny the Tax Court jurisdiction over overpayments and refunds, it knows how to do so. Secs. 6214(b), 6512(b)(4); Revenue Act of 1926, ch. 27, sec. 274(g), 44 Stat. 56. Section 6512(b)(4) provides: “The Tax Court shall have no jurisdiction under this subsection to restrain or review any credit or reduction made by the Secretary under section 6402.” Section 6330 contains no explicit language limiting our overpayment or refund jurisdiction. Accordingly, in the absence of such explicit language, Congress did not deny us jurisdiction to decide that there has been an overpayment. The majority seems to acknowledge that from our inception the Board did have jurisdiction to determine an overpayment in certain circumstances. Majority op. p. 9 & note 15 (“When our predecessor, the Board of Tax Appeals (the Board) was created in 1924, it lacked jurisdiction to determine an overpayment for the year in question in a deficiency proceeding” and citing, with a signal indicating contradiction (“But cf.”), Commissioner v. Gooch Milling & Elevator Co., 320 U.S. 418 (1943)). The majority, however, does not acknowledge the fact that the Board decided it had overpayment jurisdiction pursuant to the Revenue Act of 1924, ch. 234, 43 Stat. 253 (which created the Board and established its jurisdiction), which lacked explicit statutory language granting the Board overpayment jurisdiction. Furthermore, the majority contradicts its acknowledgment of the Board’s conclusion that it had overpayment jurisdiction absent explicit statutory authority by stating that “explicit statutory authority was required before this Court acquired jurisdiction to determine overpayments in deficiency cases”. Majority op. pp. 9-10, 11. A review of our overpayment jurisdiction explains why the majority’s conclusion that the language of section 6330 does not provide overpayment jurisdiction, because of the absence of “explicit statutory authority”, is incorrect. Majority op. p. 11. Our predecessor, the Board of Tax Appeals, was created by section 900 of the Revenue Act of 1924. Revenue Act of 1924, ch. 234, sec. 900, 43 Stat. 336; Old Colony Trust Co. v. Commissioner, 279 U.S. 716, 721 (1929); Williamsport Wire Rope Co. v. United States, 277 U.S. 551, 562 n.7 (1928). The Revenue Act of 1924 gave taxpayers the right to appeal to the Board “if, after June 2, 1924, the Commissioner determined any assessment should be made.” Barry v. Commissioner, 1 B.T.A. 156, 158 (1924); see Hickory Spinning Co. v. Commissioner, 1 B.T.A. 409, 410 (1925). In Barry v. Commissioner, supra at 158, the Commissioner contended that the Board’s jurisdiction was limited to the deficiency determined for 1921, and the Board could not consider the taxpayer’s overpayment claim for 1920 because “any decision by the Board as to 1920 would be, in effect, deciding whether or not the taxpayer is entitled to a refund.” The Board disagreed and concluded that it had jurisdiction to consider the taxpayer’s overpayment claim. Id. The Board reaffirmed that it had overpayment jurisdiction pursuant to the language of the Revenue Act of 1924 in Hickory Spinning Co. v. Commissioner, supra at 411, 412, Walker-Crim Co. Inc. v. Commissioner, 1 B.T.A. 599, 601 (1925), and Maritime Sec. Co. v. Commissioner, 2 B.T.A. 188, 193 (1925).6  Shortly after the Revenue Act of 1924 was enacted, Congress held hearings regarding the Act and devoted 2 days of the hearings to the Board of Tax Appeals. Revenue Revision, 1925, Hearings before the Committee on Ways and Means House of Representatives (1925 Hearings), 69th Cong, iii-iv (1925). Two points Congress repeatedly heard were that (1) the Board was overwhelmed and overworked by the amount of business it had to transact and (2) the Board’s jurisdiction should be limited so that it could continue to function. Id. at 10 (statement of Hon. Andrew W. Mellon, Secretary of the Treasury), 854 (statement of Dr. Joseph J. Klein), 870 (statement of J. Gilmer Korner, Jr., Chairman Board of Tax Appeals), 884 and 904 (statement of George M. Morris, Secretary Special Committee on Taxation of the American Bar Association), 934 (statement of A.W. Gregg, Solicitor of Internal Revenue, Treasury Department). Additionally, a former chairman of the Board of Tax Appeals noted that the issue of the Board’s jurisdiction was of great importance, that Congress’s grant of jurisdiction to the Board was “somewhat indefinite and does not clearly define what cases it may take jurisdiction of”, and that regarding certain overpayment cases that the Board had heard: “As to those cases the commissioner, before the board, has questioned the board’s jurisdiction, and the board has held that it has jurisdiction.” Id. at 922-923 (statement of Charles D. Hamel). Subsequently, the Revenue Act of 1926, ch. 27, 44 Stat. 56, was enacted. Section 274(g) of the Revenue Act of 1926 eliminated the overpayment jurisdiction the Board concluded it had in Barry v. Commissioner, supra. Estate of Mueller v. Commissioner, 101 T.C. at 558-559. The Supreme Court observed: Before section 272(g) [of the Revenue Act of 1934, 48 Stat. 680] of the Internal Revenue Code was enacted, the Board [of Tax Appeals] held that it had jurisdiction to determine an overpayment for a year as to which no deficiency had been found by the Commissioner and to apply that overpayment against the liability for the year as to which he found a deficiency * * * . Appeal of E.J. Barry, 1 B.T.A. 156. Soon thereafter, however, Congress passed section 274(g) of the Revenue Act of 1926 (now section 272(g) of the Internal Revenue Code) taking such jurisdiction away from the board. [Commissioner v. Gooch Milling & Elevator Co., 320 U.S. 418, 421 n.7 (1943); emphasis added.] Congress, at the same time, also confirmed and clarified the Board’s jurisdiction and authority to decide an overpayment. Revenue Act of 1926, ch. 27, sec. 284(e), 44 Stat. 67. Thus, in 1924, in Barry, the Board decided it had overpayment jurisdiction, and Congress confirmed the Board’s jurisdiction and authority to decide an overpayment in the Revenue Act of 1926. 2. My View My view advances our established precedent that “In view of the statutory scheme as a whole, we think the substantive and procedural protections contained in sections 6320 and 6330 reflect congressional intent that the Commissioner should collect the correct amount of tax”. Montgomery v. Commissioner, 122 T.C. at 10. In section 6330 cases, taxpayers should be able to claim an overpayment, and the Court should be able to enter a decision for an overpayment to ensure that the Commissioner collects no more than the correct amount of tax. Although the Tax Court has limited jurisdiction,7 section 6330 expanded the Court’s jurisdiction. Robinette v. Commissioner, 123 T.C. at 99. The language of the statute provides a broader remedy than the majority’s narrow interpretation allows. Montgomery v. Commissioner, supra at 9. The legislative history does not provide any specific expression of congressional intent to bar taxpayers, such as petitioner, from raising an overpayment claim. Id. at 10. The majority limits the remedies available to taxpayers by holding that in section 6330 proceedings they cannot obtain a decision that there is an overpayment. Furthermore, the majority does not review petitioner’s challenge to the amount of her tax liability for 1992 even though she properly raised this issue. Without a clear jurisdictional prohibition or inability, it would be most unjust to prohibit taxpayers from claiming an overpayment of the tax in this forum and require them to seek it in another. See Estate of Baumgardner v. Commissioner, 85 T.C. at 446. I do not believe that Congress intended, when enacting section 6330, to expand this Court’s jurisdiction and at the same time create a situation where choice of this forum would provide such unfair results. See id. at 453. To narrowly interpret the statute to prevent the Court from deciding an overpayment exists frustrates our congressionally conferred jurisdiction. As we noted in Estate of Baumgardner v. Commissioner, supra at 457: “it is hard to imagine that Congress could have intended to bifurcate an ‘overpayment’” and that “It is equally hard to imagine that an ‘overpayment’ has a different meaning depending upon the forum. Either of those approaches would force some taxpayers to resolve a single tax controversy in two different forums”, and this would duplicate costs for taxpayers. The majority’s approach will force taxpayers to resolve a single tax controversy in two different forums — assuming arguendo that they were not so barred by the period of limitations or res judicata or prejudiced by having their claim reduced or eliminated by the look-back rules of section 6511(b). I seek to find harmony in the statutory framework in order to avoid acute injustice to taxpayers. “Considering the overcrowded dockets in most Federal courts, we cannot be insensitive to opportunities to avoid unnecessary litigation.” Id. at 458. The majority merely punishes (1) taxpayers whose cash reserves make it impossible for them to pursue relief in a District Court or the Court of Federal Claims, (2) taxpayers who are too unsophisticated to realize that a suit in a District Court or the Court of Federal Claims could preserve their right to a refund, and (3) taxpayers whose expected refund is too small in relation to attorney’s fees and other costs to justify a suit in a District Court or the Court of Federal Claims. See Commissioner v. Lundy, 516 U.S. 235, 263 (1996) (Thomas, J., dissenting). Petitioner has properly invoked the jurisdiction of the Court. By not deciding whether petitioner is entitled to an overpayment we are leaving an essential issue unaddressed. See Naftel v. Commissioner, 85 T.C. at 535. “The consequences of omitting consideration of this issue might well require additional hearings and evidence thus placing an undue burden on the Court as well as the parties.” Id. “If we have jurisdiction to resolve the * * * issue, we should not ask the taxpayer who raises that issue at an Appeals Office hearing and in this Court to go to another court to resolve that issue”. Washington I, 120 T.C. at 134 (Beghe, J., concurring). This is “inconsistent with the goals of judicial and party economy embodied in the slogan ‘one-stop shopping’.” Id. Section 6404 and Section 6015(g) The majority briefly addresses the fact that in section 6330 cases we have jurisdiction over section 6404 interest abatement, and in interest abatement cases we have jurisdiction to find an overpayment. Majority op. p. 12. In addition to interest abatement, in section 6330 proceedings taxpayers also may request section 6015 relief. Sec. 6330(c)(2)(A)(i). Section 6015(g) provides for refunds regarding section 6015(b) and (f) relief. If we can hear section 6015 and section 6404 claims in section 6330 proceedings, we should be able to enter decisions for overpayments and order refunds as an outgrowth of the section 6330 proceedings as to the section 6015 and section 6404 claims. See secs. 6015(g), 6404(i)(2)(B), 6512(b)(2). The interests of justice would be ill served if the rights of taxpayers differed according to the procedural posture of when the issue of the taxpayers’ liability for the tax in issue is brought before the Court. Cf. Ewing v. Commissioner, 122 T.C. 32, 42 (2004) (citing Corson v. Commissioner, 114 T.C. 354, 364 (2000)). Identical issues brought before a single tribunal should receive similar treatment. Id. at 43. The majority opinion creates a trap for the unwary. Taxpayers who choose to litigate their section 6015 and section 6404 claims as part of a section 6330 proceeding cannot obtain decisions of an overpayment or a refund in Tax Court. If those same taxpayers had made claims for section 6015 relief or interest abatement in a non-section-6330 proceeding, we could enter a decision for an overpayment and could order a refund. Secs. 6015(g), 6404(i)(2)(B), 6512(b)(2). Section 6512(b)(2) The majority states that section 6512(b)(2), which grants the Tax Court authority to order the refund of an overpayment, is limited to overpayments in deficiency proceedings. Majority op. p. 9. Congress added section 6512(b)(2) to the Code, giving us authority to order a refund of any overpayment. Estate of Quick v. Commissioner, 110 T.C. 440, 443 (1998); Belloff v. Commissioner, 996 F.2d 607, 613 (2d Cir. 1993), affg. T.C. Memo. 1991-350. Accordingly, I believe that section 6512(b)(2) provides the Court with jurisdiction to order the refund of any overpayment we decide. I believe the legislative history cited by the majority supports this view. Majority op. p. 10 note 17; see S. Rept. 100-309, at 17 (1988) (stating that the Tax Court should be able to enforce a determination that a taxpayer is due a refund and that the taxpayer should not have to incur additional time, trouble, and expense of enforcing the refund in another forum). Conclusion Section 6330 cases are not merely about whether or not the Commissioner can proceed with the proposed collection action. Whether there is an overpayment has a direct bearing on whether the Commissioner can proceed with the lien or levy at issue. Meadows v. Commissioner, 405 F.3d at 952-953; Washington I, 120 T.C. at 120-121. The section 6330 determination includes the issue of an overpayment if it is raised as a relevant issue or if there is a challenge to the underlying liability. Sec. 6330(c)(2)(A) and (B), (3). Accordingly, I believe we have jurisdiction to enter a decision that petitioner had an overpayment in tax for the year at issue. Sec. 6330(d). It would be illogical that we could conclude that the Commissioner has collected too much money, but we could not enter a decision that the taxpayer has overpaid his/her tax. The majority’s interpretation of the statute conflicts with the remedial purpose of section 6330. If we could enter a decision for an overpayment, as I propose, the issue of whether the Court has jurisdiction and authority to order a refund would not yet be ripe for decision as the overpayment decision would not yet be final. See secs. 6512(b)(2), 7481(a), 7483; Estate of Quick v. Commissioner, supra at 443; O’Connor v. Commissioner, T.C. Memo. 1992-410. I note that whether or not the Court is able to enforce our decision in a section 6330 case that the taxpayer overpaid his/her taxes, however, is not relevant to whether we have authority to enter a decision for an overpayment.8  Respectfully, I dissent. Swift, J., agrees with this dissenting opinion.   Unless otherwise indicated, all section references are to the applicable Internal Revenue Code, and all Rule references are to the Tax Court Rules of Practice and Procedure.    In his pretrial memorandum, dated Sept. 3, 2004, respondent stated: “What remains at issue is the amount of the refund for 1992 owed to the petitioner, which turns primarily on when the notice and demand was sent to the petitioner for the 1992 tax liability.” At the recall of this case on Sept. 20, 2004, respondent stated: “There’s an overpayment on 1992. This whole proceeding is about how large an overpayment Petitioner is to receive.” Respondent continued: “we’re thinking that this is a case that’s appropriate for a [Rule] 155 [computation] because whichever way the Court rules, it will be necessary to do a computation as to the amount of the refund. * * * I ballparked the refund at something like $2,600 * * * and more if the Petitioner wins.”    The U.S. Supreme Court has provided the following definition of an “overpayment”: “any payment in excess of that which is properly due.” Jones v. Liberty Glass Co., 332 U.S. 524, 531 (1947); Estate of Baumgardner v. Commissioner, 85 T.C. 445, 449-450, 460-461 (1985). “[A] tax is overpaid when a taxpayer pays more than is owed, for whatever reason or no reason at all.” United States v. Dalm, 494 U.S. 596, 609 n.6 (1990). The term “overpayment” encompasses “erroneously”, “illegally”, or “wrongfully” collected taxes. Id. The question of whether there is an overpayment is independent of whether there is a deficiency. Bachner v. Commissioner, 81 F.3d 1274, 1279 (3d Cir. 1996). The term “overpayment” has the same meaning in this Court as in the U.S. District Courts and the Court of Federal Claims. Sunoco, Inc. & Subs. v. Commissioner, 122 T.C. 88, 99 (2004).    Notably, sec. 6330(e)(1) does not provide for the suspension of the period of limitations for seeking a claim for credit or refund pursuant to sec. 6511. The very purpose of statutes of limitations in the tax context is to bar the assertion of a refund claim after a certain period of time has passed, without regard to whether the claim would otherwise be meritorious. That a taxpayer does not learn until after the limitations period has run that a tax was paid in error, and that he or she has a ground upon which to claim a refund, does not operate to lift the statutory bar. [United States v. Dalm, 494 U.S. 596, 609 n.7 (1990).] It is very likely that after the time elapsed in the sec. 6330 proceedings most taxpayers’ refund claims would be barred by the period of limitations contained in sec. 6511 or severely limited or eliminated by the look-back rules of sec. 6511(b). This is so because if taxpayers cannot obtain refunds as an outgrowth of a sec. 6330 proceeding, as respondent suggests, no action taken by a taxpayer as part of the sec. 6330 proceedings can be a claim for refund pursuant to sec. 6511. See Commissioner v. Lundy, 516 U.S. 235, 249-250 (1996); Jackson v. Commissioner, T.C. Memo. 2002-44; sec. 301.6402-2(b)(1), Proced. & Admin. Regs.    The Supreme Court, in Commissioner v. Sunnen, 333 U.S. 591, 599 (1948), stated: Income taxes are levied on an annual basis. Each year is the origin of a new liability and of a separate cause of action. Thus if a claim of liability or non-liability relating to a particular tax year is litigated, a judgment on the merits is res judicata as to any subsequent proceeding involving the same claim and the same tax year. * * * Accordingly, because taxpayers can claim that they overpaid their taxes (“paid more than was owed”) in a sec. 6330 case, majority op. p. 11. note 19, the doctrine of res judicata might bar taxpayers from initiating a refund suit in U.S. District Court or the U.S. Court of Federal Claims. See Estate of Baumgardner v. Commissioner, supra at 452; Newstat v. Commissioner, T.C. Memo. 2004-208 (res judicata applied to the overpayment claim in the section 6330 case because it involved “the same cause of action” as the deficiency case); Lowy, “Thoughts on Practicalities Of the CDP Process”, 107 Tax Notes 783 (May 9, 2005) (in cases involving the underlying tax liability, “the doctrine of res judicata may bar a refund action subsequent to the CDP process”)-    The opinions in Barry v. Commissioner, 1 B.T.A. 156 (1924), Hickory Spinning Co. v. Commissioner, 1 B.T.A. 409 (1925), Walker-Crim Co. Inc. v. Commissioner, 1 B.T.A. 599 (1925), and Maritime Sec. Co. v. Commissioner, 2 B.T.A. 188 (1925), all were reviewed by the entire Board. Revenue Revision, 1925, Hearings before the Committee on Ways and Means House of Representatives, 69th Cong. 860 (1925) (statement of J. Gilmer Korner, Jr., Chairman Board of Tax Appeals).    Occasionally the Court has myopically seen its “limited jurisdiction as reasons to be extra conservative in determining the Tax Court’s jurisdiction.” Estate of Baumgardner v. Commissioner, 85 T.C. at 456. This is not such an occasion, especially given the remedial nature of the statute in question.    From our inception and for more than 60 years, the Tax Court (and our predecessors) had jurisdiction to enter a decision for an overpayment but could not order the Commissioner to credit or refund the overpayment contained in our decisions. See Naftel v. Commissioner, 85 T.C. 527, 533 (1985). In 1988, however, Congress added sec. 6512(b)(2) to the Code, giving us authority to order a refund of any overpayment. Belloff v. Commissioner, 996 F.2d 607, 613 (2d Cir. 1993), affg. T.C. Memo. 1991-350; Technical and Miscellaneous Revenue Act of 1988, sec. 6244(a), Pub. L. 100-647, 102 Stat. 3342, 3750. Accordingly, whether or not the Tax Court has authority to enforce a decision for an overpayment entered in a sec. 6330 case is simply not relevant to our ability to enter such a decision.